DETAILED ACTION
This communication is in response to the amendment filed 1/14/22 in which claims 1 and 8 were amended. Claims 1, 3-8 and 10-17 are pending. Claims 2 and 9 were previously canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further amendment to change the conditional limitations of independent claims 1 and 8 so that they are non-conditional may expedite prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2-6, 8, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bobykin (US 9,286,273 B1; patented Mar. 15, 2016) in view of Downs (US .

Regarding claim 1, Bobykin discloses [a] Web page creation supporting apparatus comprising a processor configured to perform the processing operations comprising: (see column 6, lines 54-64)
a first display control process which displays a plurality of templates for a Web page, each of the plurality of templates being associated with a respective one of plural appeal types; and (Bobykin, FIG. 2, column 4, lines 20-31, teaches providing a user with a number of templates that can be implemented, each of the templates are associated with a particular site type (e.g., photo gallery or blog))
a second display control process which displays a preview of a Web page in which posted information to be posted in the Web page is applied to a template selected from the plurality of templates in an arrangement corresponding to the appeal type with which the selected template is associated, (Bobykin, FIG. 4, column 2, lines 36-40, teaches generating a preview of a full size web page based on the selected template; Bobykin, column 2, lines 26-31, teaches the templates are implemented using different color schemes).
Bobykin, FIG. 4 and column 2, lines 26-31, teaches the templates are implemented using different color schemes, but does not expressly disclose that the posted information is applied to a selected template in an arrangement corresponding to the appeal type, wherein positions at which respective pieces of the posted information are arranged in the template are set according to the appeal type of the selected template, the positions being different for each of the plural appeal types. However, Downs, FIG. 4, paragraph 54, teaches different page layouts for a plurality of web pages (home page layout, menu page layout, about page layout, etc.) in which the position of information to be posted varies based on the particular layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobykin to incorporate the teachings of Downs to position information according to the particular template type. Doing so would allow maintaining a consistent theme for the website while allowing for variation in layout based on the type of content to be displayed (Downs, paragraph 48).
Bobykin does not disclose wherein the processing operations further comprise a Web page update proposal process including: determining if Web page data created based on the Web page displayed as the preview includes information satisfying a predetermined condition for proposing an update; in a case in which it is determined that the Web page data includes information satisfying the predetermined condition, determining if a presently set appeal type of the template of the created Web page data is a predetermined appeal type related to the predetermined condition, and in response to a determination that the presently set appeal type is not the predetermined appeal type, creating a notification to propose updating the template of the created Web page data to a template with the predetermined appeal type and outputting the notification to a user that is associated with a Web page ID of the Web page data.1 However, Jones teaches a method for dynamically outputting the notification to a user that is associated with a Web page ID of the Web page data. However, Neimela teaches a notification mechanism involving a web operator responsible for maintaining a web page. See paragraph 75. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified Bobykin to provide an event notification related to changes to website content to a person responsible for maintain the content. Doing so would allow the person to determine whether the change in web content was authorized or not. Neimela, paragraph 75.

Regarding claim 3, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 1 as discussed above. Bobykin further discloses wherein: the first display control process comprises displaying a plurality of styles corresponding to each of the plurality of templates, and (Bobykin, FIG. 2, column 2, lines 25-31, teaches the templates are implemented using different color schemes)
the second display control process comprises displaying a preview of the Web page in which the posted information to be posted in the Web page is applied to the selected template in an arrangement corresponding to the appeal type with which the selected template is associated and in a style selected from the plurality of styles corresponding to the selected template (Bobykin, FIG. 4, column 2, lines 32-40, teaches the preview of the full size web page incorporates the user’s choice of template and features; Bobykin, FIG. 2, illustrates the different layouts of information in various templates with differently sized regions of the page).

Regarding claim 4, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 3 as discussed above. Bobykin further discloses wherein the style comprises at least one of a color scheme, a character size, a font, and a background image (Bobykin, column 2, lines 26-30, teaches that the templates are implemented using different color schemes).

Regarding claim 5, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 3 as discussed above. Bobykin further discloses wherein the first display control process comprises, in response to selecting the style, displaying a template corresponding to the selected style (Bobykin, column 2, lines 32-35, teaches that the site 

Regarding claim 6, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 1 as discussed above. Bobykin further discloses wherein the processing operations further comprise a creation process which creates the Web page data based on the Web page displayed as the preview (Bobykin, column 2, lines 36-37, teaches the user is provided with a preview of a full size web page according to the selected template and feature selections).

Regarding claim 8, Bobykin discloses [a] non-transitory computer-readable storage medium having a program stored thereon for controlling a computer included in a Web creation supporting system, wherein the program controls the computer to perform processing operations comprising: (Bobykin, column 7, lines 8-15)
a first display control process which displays a plurality of templates for a Web page, each of the plurality of templates being associated with a respective one of plural appeal types; and (Bobykin, FIG. 2, column 4, lines 20-31, teaches providing a user with a number of templates that can be implemented)
a second display control process which displays a preview of a Web page in which posted information to be posted in the Web page is applied to a template selected from the plurality of templates in an arrangement corresponding to the appeal type with which the selected template is associated (Bobykin, FIG. 4, column 2, lines 36-40, teaches generating a preview of a full size web page based on the selected template).
Bobykin, FIG. 4 and column 2, lines 26-31, teaches the templates are implemented using different color schemes, but does not expressly disclose that the posted information is applied to a selected template in an arrangement corresponding to the appeal type, wherein positions at which respective pieces of the posted information are arranged in the template are set according to the appeal type of the selected template, the positions being different for each of the plural appeal types. However, Downs, FIG. 4, paragraph 54, teaches different page layouts for a plurality of web pages (home page layout, menu page layout, about page layout, etc.) in which the position of information to be posted varies based on the particular layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobykin to incorporate the teachings of Downs to position information according to the particular template type. Doing so would allow maintaining a consistent theme for the website while allowing for variation in layout based on the type of content to be displayed (Downs, paragraph 48).
Bobykin does not disclose wherein the processing operations further comprise a Web page update proposal process including: determining if Web page data created based on the Web page displayed as the preview includes information satisfying a predetermined condition for proposing an update; in a case in which it is determined that the Web page data includes information satisfying the predetermined condition, determining if a presently set appeal type of the template of the created Web page data is a predetermined appeal type related to the predetermined condition, and in response to a determination that the presently set appeal type is not the predetermined appeal type, creating a notification to propose updating the template of the created Web page data to a template with the predetermined appeal type and outputting the notification to a user that is associated with a Web page ID of the web page data.2 However, Jones teaches a method for dynamically updating a web page that including receiving at least one event notification indicating a modification to a context of a web page that displays one or more advertisements, determining a received event notification that corresponds to a trigger event, and providing the at least one event notification to enable one or more advertisements to be obtained and displayed on the web page in place of at least one advertisement of the first set. Paragraph 118. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobykin to detect a change of context of the website and provide an event notification to update the website with advertisements according to the changed context. Doing so would enable the webpage to be updated to display relevant advertisements. Jones, paragraph 7. Neither Bobykin nor Jones expressly disclose outputting the notification to a user that is associated with a Web page ID of the Web page data. However, Neimela teaches a notification mechanism involving a web operator responsible for maintaining a web page. See paragraph 75. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have modified Bobykin to provide an event notification related to changes to website content to a person responsible for maintain the 

Regarding claim 10, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 8 as discussed above. Bobykin further discloses wherein; the first display control process comprises displaying a plurality of styles corresponding to each of the plurality of templates, and (Bobykin, FIG. 2, column 2, lines 25-31, teaches the templates are implemented using different color schemes)
the second display control process comprises displaying a preview of the Web page in which the posted information to be posted in the Web page is applied to the selected template in an arrangement corresponding to the appeal type with which the selected template is associated and in a style selected from the plurality of styles corresponding to the selected template (Bobykin, FIG. 4, column 2, lines 32-40, teaches the preview of the full size web page incorporates the user’s choice of template and features; Bobykin, FIG. 2, illustrates the different layouts of information in various templates with differently sized regions of the page).

Regarding claim 11, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 10 as discussed above. Bobykin further discloses wherein the style comprises at least one of a color scheme, a character size, a font, and a background image (Bobykin, column 2, lines 26-30, teaches that the templates are implemented using different color schemes).

Regarding claim 12, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 10 as discussed above. Bobykin further discloses wherein the first display control process comprises, in response to selecting the style, displaying a template corresponding to the selected style (Bobykin, column 2, lines 32-35, teaches that the site builder wizard screen shots for selecting objects to be embedded into the create web site according to the selected template).

Regarding claim 13, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 8 as discussed above. Bobykin further discloses wherein the processing operations further comprise a creation process which creates the Web page data based on the Web page displayed as the preview (Bobykin, column 2, lines 36-37, teaches the user is provided with a preview of a full size web page according to the selected template and feature selections).

Regarding claim 15, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 1 as discussed above. Bobykin further discloses wherein the appeal type indicates a manner in which the posted information is to be displayed so as to emphasize a specific aspect of the posted information over other aspects of the posted information (Bobykin, FIG. 2, illustrates various display templates in which the information posted is arranged differently with different proportions).

Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 15 as discussed above. Bobykin further discloses wherein the appeal type comprises at least one of an event appeal type, a POP appeal type, a concept appeal type, and a picture appeal type (Bobykin, FIG. 2, column 2, lines 20-25, teaches creating a photo gallery versus a blog).

Regarding claim 17, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 1 as discussed above. Bobykin further discloses wherein the posted information includes at least one of a slogan for a store, information regarding a concept of the store, and event information3 (Bobykin, column 2, lines 25-31, teaches the templates enable the users to choose banners, menus, logos as well as a site title and a footer message).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bobykin, Downs, Jones, and Neimela, as applied to claims 6 and 13 above, and further in view of Leon (CA 2,303,466 A1; published Sep. 30, 2001).

Regarding claim 7, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 6 as discussed above. Bobykin does not disclose wherein said determining if the Web page data includes information satisfying the predetermined condition for proposing the update includes determining, based on the Web page data, if a timing corresponding to a predetermined occasion has arrived, and the predetermined appeal type is an appeal type corresponding to the predetermined occasion. However, Leon, pages 11-16, teaches automatically updating template-based web pages with trigger events and scheduling, including various temporal triggers that define the conditions under which the webpage is updated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobykin to update a web page template based on a certain temporal condition being met. Doing so would enable adaptively updating web pages without the user having programming knowledge (Leon, page 3).

Regarding claim 14, Bobykin, in view of Downs, Jones, and Neimela, discloses the invention of claim 13 as discussed above. Bobykin does not disclose wherein the processing operations further comprise, in response to arrival of a timing corresponding to a predetermined occasion, a proposing process which proposes updating the template of the created Web page data to a template with an appeal type corresponding to the predetermined occasion. However, Leon, pages 11-16, teaches automatically updating template-based web pages with trigger events and scheduling, including various temporal triggers that define the conditions under which the webpage is updated. It would have been .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation of contingent limitations (see MPEP 2111.04(II)), the foregoing italicized limitations are not required to be performed because the condition precedent (“in a case which it is determined that the web page data includes information satisfying the predetermined condition”) may not necessarily be met. Bobykin teaches a computing structure to perform the conditional limitation because it teaches a processor executing instructions stored in memory that can be programmed to perform the condition. See column 6, lines 54-64.
        2 Under the broadest reasonable interpretation of contingent limitations (see MPEP 2111.04(II)), the foregoing italicized limitations are not required to be performed because the condition precedent (“in a case which it is determined that the web page data includes information satisfying the predetermined condition”) may not necessarily be met. Bobykin teaches a computing structure to perform the conditional limitation because it teaches a processor executing instructions stored in memory that can be programmed to perform the condition. See column 6, lines 54-64.
        3 The claim is directed towards printed matter and does not distinguish over the prior art. Bobykin discloses templates for websites. Thus, Bobykin teaches everything recited in the claimed invention except the limitation “slogan for a store, information regarding a concept of the store, and event information.” Non-functional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) nothing that when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). In the instant claim, the descriptive material at issue – the particular content of template – is not functionally related to the claimed template (substrate). Thus, Bobykin discloses each and every limitation of the claim and any difference from the prior art is simply a substitution of one type of non-functional descriptive material (slogan for a store, information regarding a concept of the store, and event information) for another piece of descriptive material (banners, menus, logos as well as a site title and a footer message).